DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 05/19/2022. Claims 1-8 are pending in this application. Claim 4 has been amended. Claims 5-8 are added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (EP2042820A2).
Regarding claim 1, Nakamura discloses an outdoor unit for an air-conditioning apparatus (see figures 1-11), comprising: 
a heat exchanger (21) comprised of an upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22A) and a lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22B) that are arranged in an up-down direction (see figure 1); 
an accumulator (32) configured to store refrigerant (see figure 3); 
a casing (11), an inside of which is partitioned by a partition plate (16) into an air-sending chamber (R1) accommodating the heat exchanger (21) and a machine chamber (R2) accommodating the accumulator (32; see figure 2); and 
one fixing component (50; both upper and lower one) configured to be fixed to the heat exchanger (21) and the accumulator (32) so that the accumulator (32) is fixed to the heat exchanger (21; see figures 1 and 3-5), wherein
the one fixing component (50; both upper and lower one) is fixed to both the upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22A) and lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22B; see figures 1 and 3-5).
Regarding claim 2, Nakamura discloses the upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22A) includes a first end plate (35) provided in an end portion on a closer side to the machine chamber (R2), the lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22B) includes a second end plate (35) provided in an end portion on a closer side to the machine chamber (R2), and the one fixing component (50) is fixedly screwed to the first end plate (35) and is fixedly screwed to the second plate (35; the screws which associated with back surface portion 50D; paragraph [0049], lines 11-15; see figures 4-5).
Regarding claim 5, Nakamura discloses an outdoor unit for an air-conditioning apparatus (see figures 1-11), comprising: 
a heat exchanger (21) comprised of an upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22A) and a lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22B) that are arranged in an up-down direction (see figure 1); 
an accumulator (32) configured to store refrigerant (see figure 3); 
a casing (11), an inside of which is partitioned by a partition plate (16) into an air-sending chamber (R1) accommodating the heat exchanger (21) and a machine chamber (R2) accommodating the accumulator (32; see figure 2); and 
one fixing component (50; both upper and lower one) configured to be fixed to the heat exchanger (21) and the accumulator (32) so that the accumulator (32) is fixed to the heat exchanger (21; see figures 1 and 3-5), wherein
the one fixing component (50; both upper and lower one) is fixed to both the upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22A) and lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22B; see figures 1 and 3-5), and 
the one fixing component (50) includes a first fixing component (50A) fixed to the accumulator (32) and a second fixing component (50D) fixed to the first fixing component (50A) and the heat exchanger (21; see figure 4).
Regarding claim 6, Nakamura discloses the upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22A) includes a first end plate (35) provided in an end portion on a closer side to the machine chamber (R2), the lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22B) includes a second end plate (35) provided in an end portion on a closer side to the machine chamber (R2), and the one fixing component (50) is fixedly screwed to the first end plate (35) and is fixedly screwed to the second plate (35; the screws which associated with back surface portion 50D; paragraph [0049], lines 11-15; see figures 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Yoki et al. (CN2725760Y, previously applied).
Regarding claim 3, Nakamura fails to disclose the outdoor unit for an air-conditioning apparatus further comprising: a support component configured to be fixed to a lower surface portion of the casing and a lower surface portion of the accumulator to support the accumulator from below.
Yoki teaches an outdoor unit for an air-conditioning apparatus comprising a support component (41) configured to be fixed to a lower surface portion of the casing and a lower surface portion of the accumulator (33) to support the accumulator from below (see figures 2 and 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outdoor unit of Nakamura to incorporate the claimed support component as taught by Yoki in order to improve the support stability for the accumulator by providing additional support at the bottom of the accumulator.
Regarding claim 7, Nakamura fails to disclose the outdoor unit for an air-conditioning apparatus further comprising: a support component configured to be fixed to a lower surface portion of the casing and a lower surface portion of the accumulator to support the accumulator from below.
Yoki teaches an outdoor unit for an air-conditioning apparatus comprising a support component (41) configured to be fixed to a lower surface portion of the casing and a lower surface portion of the accumulator (33) to support the accumulator from below (see figures 2 and 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outdoor unit of Nakamura to incorporate the claimed support component as taught by Yoki in order to improve the support stability for the accumulator by providing additional support at the bottom of the accumulator.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4 and 8, Nakamura discloses the one fixing component (50) includes a first fixing component (50A) fixed to the accumulator (32) and a second fixing component (50D) fixed to the first fixing component (50A) and the heat exchanger (21; see figures 3-5), 
an opening (52) is formed in one of the first fixing component (50) and the second fixing component.
However, Nakamura fails to disclose a claw portion configured to engage with the opening is formed in another of the first fixing component and the second fixing component.
Also, the prior art of the record fails to provide further teachings or motivation to modify the outdoor unit of the Nakamura in order to arrive the claim invention. Therefore, claims 4 and 8 are allowable. 

Conclusion
Applicant’s arguments, see Remarks, filed on 05/19/2022, with respect to the rejection(s) of claim(s) 1 under USC 103 over Yoki in view of Kitabatake have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763